Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 04/05/2022 and the election made on 11/29/2022 for Application No. 17/713,349.  By the amendment, claims 1-12 are pending with claims 5-12 being withdrawn.

Election/Restrictions
Applicant’s election without traverse of Species I, represented by claims 1-4 in the reply filed on 11/29/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 04/05/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "at least sun gear” in lines 4, 7 which renders the claim indefinite because it is unclear if there are more than one sun gear being claimed.  Figure 1 appears to show only sun gear 11.  It is noted that the phrase “at least” has been interpreted to be more than one element. If applicant intends to present the recited arrangement, the Office recommends that the limitation should be recited as - -a sun gear- - for clarity. Furthermore, the limitation “optionally” in line 4 is a negative term and should be avoided or amended for clarity.
Claim 1 recites the limitation “a drive member for rotation of the drive member about the transmission axis” in lines 7-8.  It is unclear whether the drive member is being referred to the drive gear previously introduced in line 2 of the claim or another. Is it the housing member 20 of the differential or another member? Further, it is unclear what elements the output stage constitutes and what members are part of the output stage? In other words, is the housing 20 a part of the output stage?  If applicant intends to present the recited arrangement, the Office recommends that the limitation should be avoided or changed for clarity.
Claims 2-4 are rejected upon dependent from a rejected base claim and they inherit its deficiencies.

Allowable Subject Matter
Claim 1 is rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Since the scope of the invention is not clear, a statement of reasons for a particular allowable subject matter regarding the above claims is not provided in this action. 
However, the closest prior arts of record are Engerman (US 2020/0096084 A1) and Knoblauch et al. (US 9,625,021 B2) which indicated below.
Knoblauch discloses an electric portal axle 1 for electrically driving a motor vehicle includes a planetary gear set 5 connected to a differential 7 for transmitting torque from an electric machine 2 to output members 18, 22.  Engerman further discloses a clutch 29 configured to selectively engage the planet carrier 11 and the ring gear 25, and a brake configured to selectively connect the ring gear 9 to the transmission housing 28. See Figures 2, 7 and 16-17.
Engerman discloses an electric drive axle 100 of a vehicle includes a differential 180 configured to connect to an electric motor 104 via a planetary gearset 151 and a drive gear 126.  Engerman further discloses clutches 114 and 110 configured to selectively connect the members of the planetary gear set 151 and the transmission housing 159.  See Figures 1 and 2.
However, neither alone nor in combination of these references, they do not disclose the combination features and arrangement that are recited in claim 1.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Valente et al. (US 9,062,744 B2) discloses a two-speed drive module, see Figures 9-12; and
Sten (US 2013/0203543 A1) discloses an axle assembly with torque distribution drive mechanism, see Figures 2 and 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659